Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 1 of 33

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA — MIAMI DIVISION

CASE NO, 19-16899-RAM
CHAPTER 7
IN RE;

RUBEN R. TORRES,
Debtor(s)
f

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION'S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY

Any interested party who fails to file and serve a written response to this Motion
within 14 days alter the date of service stated in this motion shall, pursuant to Local
Rule 4001-1 (C), be deemed to have consented to the entry of an order granting
relicf requested in the motion.

COMES NOW, JPMorgan Chase Bank, National Association, its Successors and/or
Assigns (“Secured Creditor”), by and through its undersigned counsel, as and for its Motion for
Relief from the Automatic Stay, states as follows:

I. The Court has jurisdiction over this matter pursuant to 11 U.S.C. 3 362, FRBP
4001(a) and the various other applicable provisions of the United States Bankruptcy Code,
Federal Rules of Bankruptcy Procedure and the laws of the United States of America.

2. The Debtor(s) listed above (the “Debtor”) filed a voluntary petition pursuant to
Chapter 7 of the Bankruptcy Code on May 24, 2019,

3, The Debtor obtained a loan in the amount of $150,000.00 which was evidenced by a
Home Equity Line of Credit Agreement and Disclosure dated January 20, 2007 (the “Note”).
See “Exhibit A” attached hereto.

4, As security for payment of the Note, the Debtor and non-filing co-mortgagor,

Margarita Torres, executed a mortgage dated January 20, 2007 (the “Mortgage”), which granted

19-01013 JPC
V6.20 190409

&
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 2 of 33

JPMorgan Chase Bank, N.A, a junior lien on. the real property located at 4920 SW 122 Ave,
Miami, Florida 33175 (the “Property”), and legally described as:

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF FLORIDA, COUNTY OF
MIAMI-DADE, CITY OF MIAMI, AND IS DESCRIBED AS FOLLOWS:

NORTH 165 FEBT OF LOT 218, BIRD ROAD FARMSITES, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 46, PAGE 3, OF THE PUBLIC RECORDS OF MIAMI-DADE

COUNTY, FLORIDA.

5! The Mortgage was recorded on February 2, 2007 in Book No. 25332, Page 3122 of
the Public Records of Miami-Dade County, Florida. See “Exhibit B” attached hereto.

6. The Debtor has failed to remit payment to Secured Creditor since the installment
due on March 6, 2019. See “Exhibit C” attached hereto.

7, As per the Indebtedness Worksheet attached hereto, Secured Creditor is owed under
the Note and Mortgage the pre-petition amount of $138,722.88 and the post-petition amount of
$1,304.69. See “Exhibit D” attached hereto,

8. The post-petition payment address is: JPMorgan Chase Bank, N.A., Mail Code:
OH4-7164, P.O. Box 24785, Columbus, OH 43224.

9, Upon information and belief, the Property has not been claimed exempt and the
Trustee has not abandoned the Property.

10. According to the Miami-Dade Property Appraiser, the estimated market value of the
Property is $630,223.00. See Exhibit “E™ attached hereto.

11. According to the Debtor’s Schedules, there are first and second mortgages on the
Property thai are owed the aggregate sum of $878,779.65. Thus, there is no equity in the

Properly for the benefit of unsecured creditors of the estate.

[S-01015 IPC
V6 20190450
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 3 of 33

12. Secured Creditor maintains that cause exists pursuant to 11 U.S.C. § 362(d)(1) and
11 U.S.C. § 362(d)(2) for the automatic stay be lifted to allow Secured Creditor to pursue in rem
remedies given that its interests are not being adequately protected due to the failure of the
Debtor to make payments prior to the filing of the instant bankruptcy petition and that there is no
equity in the Property for the benefit of unsecured creditors of the estate.

13. Furthermore, Secured Creditor’s sccurity interest in the Property is being
significantly jeopardized by the Debtor’s failure to make said payments while Secured Creditor
is prohibited from pursuing lawful remedies to protect said security interest.

14, Sceured Creditor respectfully requests the Court waives the fourteen (14) day stay
of the Order Granting Relief pursuant to Bankruptcy Rule 4001 (a)(3), so the Secured Creditor
can pursue its in rem remedies without further delay.

15. Pursuant to |} U.S.C. § 362(c), Secured Creditor hereby requests that in the event a
hearing is necessary that one be held within thirty (30) days.

16. Secured Creditor moves the Court for an Order terminating the pending automatic
slay to allow Secured Creditor to send to any party or parties protected by the automatic stay any
and al] notices required by applicable state and/or federal law or regulation. Secured Creditor
further moves the Court to terminate the automatic slay to allow Secured Creditor to take such
actions with respect to the Property as are provided for under applicable non-bankruptcy law,
including but not limited to, informing Debtor of any loan modification, short sale, or other loss
mitigation options.

17. Pursuant to Local Rule 9072-1,a Proposed Order accompanies this Motion. See

Exhibit “I? attached hereto.

101613 JPC
V6.20100400
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 4 of 33

WHEREFORE, Scoured Creditor respectfully requests that the automatic stay be lifted
so that it may pursue in rem remedies to protect its security interests in the Debtor(s)’ property
outside of the bankruptcy forum, that the fourteen (14) day stay of the Order Granting Relief
pursuant to Bankruptcy Rule 4001(a)(3) be waived that in the event a hearing is necessary one be
held within thirty (30) days, and for such other reliefs the Court may deem just and proper.

I HEREBY CERTIFY that | am admitted to the Bar of the United States District Court
for the Southern District of Florida and Iam in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1 (A).

L HEREBY CERTIFY that a true and correct copy of the Motion for Relief from Stay
was delivered to the addressees on the attached mailing list by First Class U. S. Mail postage pre-
paid and/or by Electronic Filing this £27 th day of Tine. 2019.

Respectfully Submitted,

Kahane & Associates, P.A,
8201 Peters Road, Sujtgy 3000
Plantation, Florida ¥3324
Telephong? (9p4) B82F5486
Telefacaimile:/(9A4) 342-5380

 

 

 

 

 

 

By: fF
OG Maré G. fudnedr JEsAl. Fla. Bar No.: 146870
() GroferS/ Altres, sf.) Fla. Bar No.: 352837

afi Pofemah/EscL/ Fla\ Bar PX6,: 58606

LOPS J
V6.2 oodoo
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 5 of 33

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically

filed and/or mailed to all parties listed below this 2" day of __ J one

2019.

Ruben R Torres
12040 SW 51 St
Miami, Florida 33175

Michael A. Frank, Esq.
Attorney for Debtor(s)
10 NW LeJeune Rd #620
Miami, FL 33126

Joel Tabas. Trustee
25 SE 2nd Avenue
Suite 248

Miami, FL 33131

US. Trustee

Office of the US Trustee
51 S.W. lst Ave.

Suite 1204

Miami, FL 33130

19-0 1013 IPC
V6.20 190409

Me Vaji Fyremak. Esq!

Respectfully Submitted,

Kahane & Associates, P.A.
8201 Peters Road, Sete 3000
Plantation, Floridg 37324
Telephone: (95 2)-4%2-34 86
Telefacsyfild: P59) 3A2-S380

By: & ~}— =
O Mpfe G. bfanget , sdf Fla. Bar
(] Ofége SF. Aliens. Esq. :
Flak Bar Nof 58606

 

    
 
 

 

  
    
 
 

 

Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 6 of 33

STATE OF FLORIDA DOCUMENTARY STAMP TAXES JN THE AMOUNT REQUIRED OY LAW ARE AFFIXED TO THE MORTGAGE
SECURING THIS NOTE AND CANCELLED PURSUANT TO LAW
x cP

PMorgan Chase Bank, N.A.
ITY LINE OF GREDIT AGREEMENT AND
DISCLOSURE STATEMENT ,

This is the Agreement (the “Agreement') goveming your Home Equity Line of Credit (°Credit Account") with
JPMotaiitt Chase Bank, NA, . Read this Agreement carefully so that you know hew your Credit Account works,
As yal read this Agreement remember that tne terms "We," "us," and "our" refer to JPMorgan Chase Bank, NA.
and to any other ctediter to whom thls Agreement is assigned. "You," “your,” and "yours" refer to each person
whe sions this Agreement cr has atithority fo use it. “Mortgage” Inearis the inctigage, deed of trust or deed to
secure debt you are giving us on your neuse or condominium, Your account, any amount youl owe, and our
Mortgage on your home may be sold or transferred to another creditor at anytime. lf this happens, this Agreement
and the Mortgage will remain in effect. .

4. WHAT IS YOUR HOME EQUITY LINE OF CREDIT?

 

 

‘It is a@ credit arrangement in whieh we make loans ta yotr by advancing funds ("Advances") from your Credit

Account at your direction, allowing you to repay auch Advances and take additlanal Advahices. You promise and
agree to repay these Advances, any interest which accrues on ther, and all other charges for whlch you are
responsible under the ferms of this Agreement.

2. USING YOUR CREDIT ACCOUNT/MINIMUM INITIAL ADVANCE. :

You may request Advances fro your Credit Account by writing a Home Equity Line of Credit Chock ("Draw
Check”), You may also obtain advances at the closing by completing @ loan request form or other form of
authorization that we may require. It avallable in your state, youmay alsa obtain Advances using the credit card
access device to your Credit Account ("Credit Card"), and by using your Credit Gard as an ATM card acess
device to your Credit Account ("ATM Gard"). You may also request Advances at any of aur authorized locations.
You may take Advances for a perlod of 120 Maenthly Statement Periods ufter the date your Gredit Account is
opened ("Advance Perlod"). After such Advance Period, unless extended, you may not toke further advances.

‘Your principal balance will then be fixed and you will be requited te fepay Wand aby interest and other charges

which acerte over the next 240 Monthly Statement Periods ("Repayment Period").

if your Gredit Limit, a8 described |n Section 5 of this Agreement, is between $500,001 and $750,000 and
you are hot being asked to pay any Closing Casts as desorlbed I Section 12 of this Agreement, then you must
take a minimum Initial Advance on your Gredit Account in an amount equal fo or greater than $100,000. if your
Credit Limit is between $750,001 and $1,000,000 and you are net balng. asked to pay any Closing Costs as
described in Section 12 of this Agreernent, fhen you must lake a minimum initial Advance on your Creellt
Account tn an amount equal to or greater tian $200,000. -

_ A Monthly Statement Period is detined as successive Intervals of approximately one month beginning en
the date your Credit Account Is opened and recuring regularly until your Gredif Accatintis fially closed, Monthly
Statement Periods oceur regardiess of whether there Is a balance or any activity in your Credit, Account or
whelhiet we have sent you a statement for the perlod, Your first Monthly Statement Period may be shorter than a
month depending on when your Credit Account is opened.

3. ACCESS DEVICE LIMITATIONS AND RESTRICTIONS.

a) Lost or Stelen Access Devica. ‘fou agree to notify us promptly if any of your Draw Checks, Gredil Card
ATM Gard is last or stolen, The quickest yway to notify us is to call us at (600}-846-5486, You also agree to
cooperate with us or any law enforcement agency in any effort to investigate the clreumstances surrcunding the
incident anc to minimize potential losses to you or us stemming frorri the Unauthorized use of your Draw Checks,
Credit Card or ATM Card. You agree fo keep your Draw Checks, Credit Card and ATM Card safe frorn loss, theft

and unauthorized use. i

bh) Draw Checks. You may present Drew Ghecke to other partes in payment ef goods and services.
You nay write a Draw Check In the exact emount you desire as long as It Is in aminimum amount of 4250. We
may refuse to honor requests for advances below the minimum amount, When you use the Draw Checks, you
agree to waive any right you nay have te hotice of dishonor, presentment, provisiona! oriinal settlement within a
given time or any other related tight. We may dishonor any Draw Cheek presented to us if you are in dofauit

under this Agreement,

ce) Gradit Gard. You may request Advances by using your Oredit Gare for cash transactions and in payment of
goods and services. The maximum ameunt that you may request In any transaction (each day) is the lesger of an
anount that would cause you to exceed the armount oF your Credit Limit or $89,969.99. There may be occasions
when thls amount is further limited, authentication of your Identity ts required, er we may decline the Fansaation
for security plimoses. You agree tha! you will not request Advances for any transaction that Involves Internet
gambling. We reserve the right to refuse a transaction that We reasonably believe involves Intervet gambling, We
may tishonar any Credit Gard transaction if you are in default under this Agreement.

a) ATM Card. Reijuests for Advances using your ATM Curd are subject to the limitations anc fees of the
owner of ihe ATM. We tnay dishonor any ATM transaction if you are in default under this Agreement.

e} Requests in Person. You ray also recuest advances at any of our authorized locations or at the closing by
eompleting a tean request form or other forin of authorization that we may require. if you take Advances at clasing
by signing a loan request or other farm of authorization, we will dishurse the amount te you promptly but io earlier
than the end of any applicable period during wiish you could exercise a rghit to rescind,

' Os fe
FLGAVLS (Rev, 07/28/06} Paso 1 of L

Fleida Crodd Ayresment

 

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 7 of 33

4. LIABILITY FOR UNAUTHORIZED USE OF YOUR CREDIT CARD,

Yau may be jiable far the unauthorized use of your Credit Card that accesses your Credit Account. You wit mot be
liable for unauthorized Use that ccalirs after you notily us by telephone at (800)-836-5658, or in writing at
JPMorgan Chase Bank, NA. P.O, Box 801006, Fort Worth, Texas 76101-2008, af the loss, theif, or possible
unauthorlzed use, Regardless, your llabllily for unauthorized use of your Cradit Card will net exceed $50.00,

If you use a Credit Card ar ATM Card that deducts funds from a checking account of another consumer
deposit account, but that you have also estublished lo borrow from thls Credit Account, Electranle Fuad Transfer
Act and Regulation E provisions apply, as well Regutation, Z provistons adopted under the Trutt-in-Lending Act. lf
so, you might be [lable for up fo $59.00 under Regulation 4. ‘You might also be fable fare different or an untiinited
amount under Regulation &, or a lesser amount if state lave applles, Please read your Electronic Fund Transfer
Act disclosure carefully. .

5. CREDIT LIMIT. ‘

We have ausloried a Credit Limit of $ 150,000.00 cn your Greclit Account. You may not request an Advance that
would cause your Unpald balance to exceed your Credit Umit. We are nat required to pay any Item whish would
cause you lo exceed the amount of your Credit Limit, Ifwe do make the Advatice, It does nol mean your Credit
Limit hay been ralsed, We may require you to repay the anjount over your Credit Limit at once, lF you exceed
your Credit Lill, you agree to pay a fee af $25 for each advance In excess of your Credit Limit.

6, - PROMISE TO PAY. '

You promise to repay to us in U.S, Dollars all Advances charged to your Credit Account, plus finance charges anc
all other amounts die under thls Agreement or the Mortgage, To-avoid being in default, you must pay us at least
the minimum payment (described belaw) by the "Payment Due’ Date” shown on eact billing statement we will
send (o you, In any event, you promise to pay the bulurice of your Credit Account at the lermination of this

Agreement.

7. MINIMUM PAYMENT. .

Each billing staternent we send you will feflect:a minimum monthly payment amount that you must pay. During
the Advance Periud or any extension thereaf, your minimum monthly payments will be the amount of finance -
charge accrued plus any fees and any arnounts past dua. After the Advance Period and during the Repayment
Period, your minimum monthly payments will be (a) the unpald prineipal balance divided by the remaiting number
of scheduled payments, plus (b) the amount of Ninance cherqe accrued plus any fees and any amounts past due.
F you have falled to pay real property texes, assessments, ground rents (fF any) or hazard Insurance when due,
we may require you (a make marithly payrnents to us far all amounts necessary for taxes, assessments, ground
rents (ifany)}, or hazard Insurance on the Property, as further desctibed i Section 11 of this Agreement and in the
Mortgage or we may charge such amounts to your Credit Account as Advances,

LINTENTIONALLY LEFT BLANK ]

ey,
FLOAVLS Poga 2089 / Cf

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 8 of 33

——___—__ - -——

 

8. FINANCE CHARGES,

FINANCE GHARGES begin to accrue on the day an Advance Is charged to your Credit Aecount and cantinue
until the outstanding balanee on such Advance {fs pald In full) FINANCE GHARGES, on your Credit Account will
be determined by applying a daily periodic rate to the dally balance (as described below) of your Credit Account,
an amount that will Include current transactions. ‘To calculate the daily balance, we take the beginning principal
balance of your Credit Acecunt each day, add any new Advances, and subtract any payments or credits applied
to this pdicipal balance. This gives us the daily balance. We then apply the applicable daily perlodic rate to
each dally balance and add up the results of this daily Inferest computation for each day of the Monthly
Statement Period. This total is the periodic FINANCE CHARGE for the Monthly Staternent Period,

‘The daily periodic rate and its corresponding ANNUAL PERCENTAGE RATE ara varlable mates based
on changes In the Prine Rate. "Prime Rete” means the prima rate as published in the "Money Rates" table in
* ‘The Wall! Strat Jour! on each publication date. The dally periodic rate and Its corresponding ANNUAL
PERCENTAGE RATE may increase or decrease on the first culendar day following a change in the Prime Rate.
We will use the highest Prime Rate if more than one is published. The Prime Rate Is merely a pricing Index. [t
is not intondedt, and you should not conslder if, to. represent the Iowest or the best Interest rate that we, our
affiliated organizations or any other financial Instllutlon charge to any borrowers. If the.Prime Rate becomes
Unavallable during the term of this Agreement, we may designate a substitute index upon notice to you. An
increase In the ANNUAL PERCENTAGE RATE and the dally periodic cate will regult in a higher FINANGE
CHARGE and higher minimum payments, while a decrease In those rates will result In a lower FINANGE
GHARGE and lower minimum paymants, assuming the sarie principal balence and number of days in the
Monthly Statement Period.

If the Prime Rate changes, the daily periocilc rate will be Increased or decreased on the first calendar
day following a charge In the Prime Rate. if you have a special Introductory rate, your ANNUAL
PERCENTAGE RATE may Increase when the speclil Introductory rate ends even If thie Prine Rate does nol.
Excep? for any period In which a special Introductory rate ts in effect, we will determine your dally periodic rate by
atlding .750 percentage points to the Prime Rate and dividing the result by 365 (366 In leap years). We refer to
this adeltionas the "Standard Rate Margin". :

On the day we prepared this document, the Prime Rate was 8.250%, and therefore the initial daily
periodic rate ("Initlal Rate") and corresponding ANNUAL PERCENTAGE RATE on your Credit Account are
estimated below. Your Intel Rate and corresponding ANNUAL PERCENTAGE RATE will be based on the
value of the Prime Rate tn effect on your ciosing date. ' :

The estimated Initial Rate is .02465% (corresponding ANNUAL PERCENTAGE RATE: 9.000%). The
ANNUAL PERGENTAGE RATE does not Inclide costs other than interest.

 

 

At no time wilt your ANNUAL PERCENTAGE RATE ever exceed 21%, Other than this cap there are no
littills on the amount by which your ANNUAL PERCENTAGE RATE can change over the life of your Credit
Account of on any individual date on which your ANNUAL PERCENTAGE RATE changes.

FLGAVLS Pagu DoF t LH

 
 

Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 9 of 33

9. FIXED RATE CHANGE OPTION.

You may change the variable rate to-a fixed rate as desorbed belaw.
a) Your ANNUAL PERCENTAGE RATE May Increase. Your ANNUAL PERCENTAGE RATE may insrease

you change to a fixed rate.

b) General Rate Change Rules. You may change to a fixed rate with our written permission at any time
duritiq the Draw Period. You may change the repayment schedule for the entire outstanding balance en the
Gredit Account of any portion of if, but not less than $71,000.00, for a term up to the lesser of 30 years or the
remaining originally scheduled term of your Credit Accauat (a "Lock", Therafore, you can take a Lock of up to 30
years only If you obtain a lock on (ha dale you opened this Credit Account, You may have up to five Locks open af
any tie but you cannot Increase the amount of a Lock once we establish it. Your Lock will not be subject fo the
“Jelng Your Ctedit Aveaunt" (Sectlon 2) and “Minimum Payment” (Section 7) sections of this Agreement.
Instead, when we establish each Lock, we will caleulate (he required monthly payment to fully pay-off that Lock
over the term of the Lock at the fixed rate applicable to that Losk. Therefcre, your minimum payment that you
owe each month will be your payment fer each Lock plus any amounts past due cn each Lock, plus the minimum
payment amount for your Gredit Account which has not been ioeked (the "Credit LIne"), calculated as set forth in
the "Minimurn Payment" section (Section 7) of this Agreement, The outstanding balance on each Lock will accrue
Interest at a fixed tate as established in the "Rate Determination” section {Section 9(d)), and will pay-off in full ~
over the period we establish for your Lock.

c) Additional Principal Payments on Lock(s). Additional principal payments for a Look may be tnade al any
time but wilt nat change your respansibility to pay future Lock payments as long as any amaunt {s still owing on
the Logk unless we agree athatwise In writing. Any principal payment made on any Lock will be available on the
Gredit Line for you to borrow against upon our posting of that peyment. if your outstanding balance Includes one
or more Locks as well es a balance on your Credit Line, unless you properly designate otharwise on a payment
coupon we provide you, then each additional payment we recelve will be first applled to the Gredit Line until paid
In full, Also, unless you properly designate othenvise on 2 payment coupon we provide you, If there Is na Credit
Line to which ta apply an additional principal payment, than the additional pritclpal payment will be applied to the
Lock first opened until pald in full, Additional principal payments for a Lock may be made al any the but will not
affect your obligation to pay future Lock payments as long as any amount is stil awing on the Lock unless we
othenmvise agree In writing, -

d) Rate Determination, We offer Locks at compelttive rates. When you request a Lock, we will review the
rates and terms available for a comparable Home Equity Loan offered by us at the time of your request based
upon a like loan fo value natls, loan fatm and your eredit profile. We wlll offer you that rate unless it wauld be
higher than the rate calculated In accordance with the formula below, In which case you would get the rate
calgulated |n accordant with that farmula, Our standard rates are generally significantly lower than rates arrived
at thraugh the following calculation: We will start with fhe “Lock index," which is the yield on U.S, Treasury
securities having a compatable period of maturity to the scheduled maturity of the requested Lock as of the 15th’
day of the menth immediately preceding the manth'in which you request yaur Lock as made available by the
Federal Reserve Board. If the Leck Index becornes unavailable during the term of this Agreement, we may
deskinate a substitute Index alter noflee te you. We will then add 10 percentage points to the Lock Index. Your
fixed lockcrate (Ihe "Fixed Lock Rate") will be the lowest of the following); ‘the amotntarrived at from the feregaing
caloulatian, 21%, or the raaximtm fate we are allowed to Charge you at the time of your lock under federal lav,
which for the purposes of 12 U.S.C. Section 85 Incorporates Chio law, As stated above, If our standard rate is
lower than the Fixed Lock Rate, you will get the lower rate. We will provide a complete disclosure of the terms of
the Lock at he time the Lock Is established,

2) Gancellation of Lock. Ifyou lotar request thatwe cunce! a Lock, we may permit yau to de saif you agree to
pay te Lock cancellation fee that is in effect at the time of cancellatlan far each Look you ‘cancel, You will be
required to sign an amendinent to this Agresinant which will contain the amount of the agresd Upon cancellation
fee,

f) Fee Waivers. If you Lock an initlal advance of st least $25,060 immediately upon opening this Credit

Account, we Will waive the Annual Fee described in Section 15 for as long as that initlai-Lock remains open.

10, PAYMENTS.
All payments ‘on your Credit Account made by check or money erder must be delivered fo Us ot the address

indicated on your billing sfatament, Any payment may be retumed without applying it fe your Gredit Acsount if the
cheek or money-arder Is: (1) not drawe on the U. S, Postal Service or a financial institution lected [n the United
Slates of America; (2) not payable In U.S. Dollars; (9) drawn: wilh different numeric and wealten amounts; (4).
hissing a signature; (8) postdated; or (6) unacceptable for any other reagan. We may apply all payments and
credits In accardance with our standard operating procadures and with the requirements of applicable fiw, Unless
otherwise required by applicable jaw, we may apply your payments to principal, Interest, fees end other charges In

any order.

If we caceive payments at locations other then indicated on your billing staternent, such payments will be
credited promptly to your Credit Account, but crediting may be delayed for up to 5 days after receipt.

We may apply our slaridurd operational procedures to verify that we have received geod funds alter we
receive your payments before releasing the payment amounts as available credit on your Credit Account.

We da not process payments on Sulurdays, Sundays or bank holidays, and ifthe Payment Que Date falls
oh ole of these days, you will insur an additional Finance Charge if your payment Is not posted on or before the
precedlig bank business day, We can accapt late payments, partlal payments, checks or money orders marked
"sald In full’ oF containing shullar language without losing any of our rights vnder this Agresinent You ayree ta
pay us $25 fer each payment cheek or automatic debit to your account which is retumed unpaid. You also agree
le pay’ feo of $0.00 per copy fer providing photocopies of inonthly statements of canceled Dray Uhitie-~

—
FLCAVLS Fega4 ofl IF ff

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 10 of 33

11. SECURITY INTEREST. a

As a part of this transaction, yau are granting Us a Morigage on the property, as further described In the Mortgage,
which 1s focated at .
4920 SW 122 AVENUE, MIAMI, FL 33275-5502 .
(tha'Propery"). Alt of the terms and conditions of the Mortgage are very Important and should be read in

conjunction with this Agreement.

12. CLOSING COSTS. .
Your closing costs are listed below. You may pay these costs in cash at the closing or charge thetn to your Credit

Account as Advances. :

Loan Origination Fee (FINANCE CHARGE) : 0,00
Loan Discount (FINANCE CHARGE) 0.00
Appraisal Fee 0.00
Credit Report Fee . 0.00
Mortgage Broker Fee (FINANCE GHARGE) : 2,595.00
Altorney Review ~ Trust Docurnerits (FINANCE CHARGE) 0,00
Flood Zone Certification Fee (FINANCE CHARGE) 0.00
Underwriting Fee (FINANCE CHARGE) 0.00
Processing Fee (FINANCE CHARGE) 0.00
Document Preparation Fee - Lerider (FINANCE CHARGE) 0.00
Courier Fee - Lender (FINANCE CHARGE). 0.00
Couriar Fee » Broker (FINANCE GHARGE) . . 0.00
Wire Fee - Lender (FINANCE CHARGE) | oo 0.00
Wire Fee ~ Broker (FINANCE CHARGE) at 0.00
Condo Review Fee (FINANCE CHARGE) - 0.00
Other Fee . . 0.00
Other Fee 6.00
Other Fee (FINANCE CHARGE) AT.50
Other Fee - Broker - 0.00
Other Fee - Broker an: 0,00
Settlement or Closing Fee (FINANCE CHARGE) 165.00
Abstract or Title Search ~ 125,00
Document Preparation Fee - Sattlement Agent 0.00
Notary Fee . 115.00 °
Closing Attarney Fee (FINANCE CHARGE 0.00
Bank Closing Attorney : 0,00
Tite insurance : . 6,00
UGG Preparation Fea 0,00
Attorney's Fees to (FINANCE CHARGE) ; 0,00
Recording/Fliing Fees 78,00
Chy/County TawStamps (Mortgage Tax} : 0,00
State Tax/Stamps (Mortgage Tax) . 825.00
Co-op Lien Searci 0,00
Georgia Per Loan Fee 0.00
Survey Fee 0.00
Survey Inspection Fee 0.00
Lender's Insurance against loan defaults to
Wills of New York, Ine.$17.00 POG
Pest Inspection Fee . 0.00
* Mortgage Satisfaction Fee 0,00
Total of Closing Cost 9,950.50
Minus Closing Cost Paid by us 1,355.50
2,595.00

Total of Closing Costs due from you

CONDITIONAL WAIVER OF MORTGAGE TAX. The term “Mortgage Tax" means the borrowers portion of any
tax paid to a state, county ar ather government office as @ condilion to tecord the Mortgage. You acknowledue
that you had the option fo pay the Mortgage Tax cisciosed above at closing, und you elected (o have Us pay the
Mortagage Tax, We egree to conditionally waive the Morigage Tax uniess you close or terminate your Credit
Account within three years fram the date of Its Agreetnent. If you close or terminate your Credit Account within
18 months fiom the date of this Agreement, you will rapay to us 100% of the Mortgage Tax. IF you close or
terminate your Credit Account after 18 months from tha data of this Agreement but within three years from the
dale of this Agreament, you will repay to us 50% of the Mortgage Tax. You wilf nat be requlrad to repay any
portion. of the Mortgage Tex if we suspend or tertitate your Credit Account. You may prepay your Gredit
Account without repaying any portion of the Morigage Tax as long as you da nat close of letininale your Credit
Account. The Fee to Close Account described in Sectian 18 is in addition to any amount you must repay ulider

this paragraph.

Atcany tire we ray obtain an appralsel on the Property, including an |nternal Iispectlon, ul our soia
oplion and expense, You agree that-you will cooperate with us In obtaining such an appraisal, The cost of the
follow-up epplalsal and other parmiltted third party charges will be treated as Advances uncer this Agreement, as
allowed by applicanle law. .

v—S

LT

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 11 of 33

13. RELEASE,
We will release the Mortgage when all amounts due under the Mortgage and (this Agreement have besn pald.

When we discharge or release fhe Mortgage or any ather docuiients recorded or filed to perfect cur security
interest In the Property, you shall pay any recordation or {fing costs. Recordatian ar filing costs are eslimated to

be $25.00

14. LATE FEES.
lf you do net make the full current Minimum Payment within 10 days after the date it /s due a late fee of $25.00

will be charged.

15. ANNUAL FEE.
You agree to Ra us a nonrefundable Annual Fee of $60.00during the Draw Patiod and any extensian-of the
Draw Period, Unless you terminate your Gredit Account and pay the outstanding balance, the Annual Fee vil be

charged to your Credit Acccunt annually during the Draw Period in the Monthly Staternent Period ending in your
anniversary month which we assign to your Credil Account -

16. FEE TO CLOSE ACCOUNT.

Your Credit Account may be charged the lesser of 4 % of your Credlt Limit or $400.00 if you close or terminate
your Credit Account withIn three years from the date of this Agreement. You will nat be charged this fee if we
suspend or terminate your Credit Account. You’ may prepay your Credit Account without paying this fee as fang
as yau do not close or terminate your Credit Account.

17. ACCOUNT RETURN DRAW CHECK CHARGE,
We may charge you a fee of $28.00 for the return of a Draw Check because you are delinquent or in default in any

respect conceming the Credit Account,

18. DEFAULT.
You will be in default if.
. a} You engage In fraud or material misrepresentatlon at any time in connection with your Credit Accaunt.
b) You fail ta meet the repayment lerms of this Agreeinent.
ae) ‘Your aetion or inaction adversely affects the Property or our rights in it, Examples of these actions and
inactions include, but are not !Imilted to circumstances in which:
4, You are the sole borrower an this Credit Account and you die.
2. The Preperty Is used for an illegal purpose. -
3 You transter or attempt to transfer all or part of your Interest in the Property without our written
consent,
All or part of the Property is taken by condemnation or eminent domain.
You are in default on any mortgage ar lien on the Property.
You fail to Keep the Praperty properly insured.
You fall {o pay reat property taxes and assessments on the Property when they are due,
‘You fail 0 keep the Property properly maintained and in geod repair.

OnNgOos

If you defatilt, we have the right, at our option, to aan your cradit priviieges, to require the immediate
payment of the entire amount owed to us, and/or to cause your home to be sald af fereclasure sole. If we ppfer

‘yaur account to ah attorney for collectlon or foreclosure, you agra to pey our fousenable allornoy'’s fees 2

permitted by applicable law, but not lo exceed 20 % of the amount owed, plus aqurt costs and the costs related "4
foreclosure.

19. CANCELLATION OF CREDIT PRIVILEGES.
We can refuse fo make additional extensions of credit, or reduce your Crecilt Lirnit if.

a} The value of the Properly dectines significantly befow its original appraised valtie far purposes of this
Credit Account.

b.) We revsonably believe you will not be able‘lo meet the fapaytnent requirements s¢t forth in this
Agreement due to a matertal change In your financial clrcumstances. 7

c.) You fall to meat any material obligation you have tinelor this Agreerent.

¢.) ‘You are in defauit under Section 18 above.

2.) Government action prevents us from imposing the ANNUAL PERCENTAGE RATE provided for in this
Agreement.

f.} ‘Gavarnment action impairs our security interest such that the value of our interest is legs than 120
percent of your Credlt Limit. .

g.) Asegulatory agency which supervises us has notified us that continued Advances would conslitute an
unsafe and unsound practice.

h.} You become the subject of a procesdingdn bankruptey:

i.) There Is more than one borrower on this Crocllt Account, one of you dies, and thal adversely affects
our interest in the Property.

LL) The masinium ANNUAL | PERCENTAGE. RATE (or rate cap) is reached.

If we refuse ta make additional Advances or reduce your Credif Limit under this provision, we may refuse
fo honer any requests for Advances, including those requests mace before but presented to us after we made our
decision, We will send you a written notice stating the teaser for our action. If for any reason you believe your
Credit Limit should be reinstated, you must send us a written request for reinstatement and incistde in the request
the reasons why you believe your credit privilege or Credit Limit shauid be reinstated.

20. FORECLOSURE. .

The Mortgage signed in connection with this Agreement gives us certain rights to your properly. The law gives us
other rights you also agree te give us. If you default, we may foreciose on the Mortgage. This means (Hatthe peal
property covered by tha Mortgage will be sold ir order to 9 pay the amount owed fo us under this i LL

(a

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 12 of 33

21, PERIODIC REVIEWS AND INFORMATION.
We will conduct periodic reviews of your Credit Account basedl.en financial ane credit infarmation we receive
about you. You agree to provide us with updated financial Information, in writing, if we request i We may
request a new credit report on you without telling you, Hf you ask, we will tell you the name and aciiress of the
consumer reporting ageney that furnished it. We may fumish information about your performance under this
Agreement to our affiiates and other persons as allowed hy law.

You also agree to sign any additional or corrective documents in connection with this Agreement, at our
request and as allowed by law. 5°

22. ASSUMPTION.
Someone buying your Froperty may not assume this loan on these terns.

23. SENDING OF NOTICES.

Any statement or notice to you under this Agreement will be sufficiently given If sent to your address on file In
connection with this account or toa. new address of which you have notified us In wrillng at least 20 days before
the sending of {he statement or natice.

24. SUPPLEMENT REGARDING CHARGES TO YOUR CREDIT ACCOUNT.

If you do not pay the fees and charges for which you are obligated or that we may charge under the terms of this:
Agreement at the time you are yeyuired to pay them, we heve the roht, but nat the obligation, to charge your
Credit Limit for those past due fees and charges to the extent paninitted by the law governing this ttansaction, Any
amount so charged to your Credit Limit will ba a credit advance, bear interest at the Periodle Rate and the
corresponding ANNUAL PERCENTAGE RATE until paid, and will decrease the funds available, if any, under the
Credit Llnit, , :

25. AMENDMENT.

We may change the terms of this Agreement In accordance with the requirements of applicable lave.

26. DELAY IN ENFORCEMENT. ‘ '
We may walve or delay enforcing our rights under this Agreement without loging that or rallaving you of any of
your obligations. We may walve ar delay enforcing a right ns to one of you without walving {t as ta the others. We
may release any security or any one of you from responsibility under this Agreement without releasing the others,
We nead nat give anyone notice of our walver, delay of release. We may sue any ane of you without suing the

others.

27, OTHER RULES REGARDING ACCESS DEVICES.
You tay not use Draw Checks or your Credit Gare to make payments on your Credit Account, You agree that
the Draw Checks, the Credit Gard and the ATM Gard we supply you with are our property ark that you will return

. them to us at our request,

We are not responsible If anyone refuses ta honor a Draw Check or Credit Card. We may honor
postdated Draw Checks and are not responsible if we do so. We are not required to certify Draw Checks,

We will retain your cancelled Draw Checks, and will not retum them with your’ billing statement, You
agree that your cancelled Draw Checks will not be returned in your biking statement arid that the original
cancallad Draw Checks may be destroyed alter a reasonable period of time as we nay determine, You agree
that by malntaining the original Draw Checks ar a copy thereof on your behaif, we have otherwise made Hie Draw
Checks available to you in a reasonable manner, You may request a copy of any cancelled Draw Check. Hf for
any Teason we cannot return a copy af your Draw Cheek or satisfy your needs through other means, you agree
that we will not be liable for more then the face amount af the Draw Check, :

You may ask Us to "stop payment" on a Draw Check. Ifyou do, you must tel! us the name of the payee,

* the amount, date and number of the Draw Check, and wi signed it. We are not bound by a stop payment oder
unless we have a reasonable opportunity to. act on [t and will not be liable for failing to stop payment if we used
ordinary care. You agree to indemnify us ancl will pay ail costs and expenses we incur (Including reasonable
attorney's fees) as a result of honoring your stop payimant order. Thie indemnity will survive any termination of
this Agreement. You agree to pay a fee of 15.00 for each request ta “stop payment" on a Draw Check, as

allowed by applicable law.

28, LEGAL PURPOSES.
You may nat use any Advances for purposes that viclate any applicable federal, state or local laws or reguiations.

29, FUTURE SERVICES.

Your request for this Gradit Account also serves as a request to racelve any nes services, including hew access
devioes, that we might affer in the future In cannecton with this Credit Account. However, you may choose to
decline such new services when we offer them, You adres thal this Agree:nent will cantrul transactiaria using any

new services.

30. APPLICABLE LAW. . ,

Excapt to the extent that federal faw shall be controking, your rights, our rights, and the terns of this Agreement
shall be gaverned by Ohio Law.

a1. CREDIT GARD ACCESS, : .
Notwithstanding anything contained ia this Agreement to tiie contrary, creclit card access may not be available in
your state, If credit card access is permitted in your state and becomes availiable, we will so advise you anc wilt
igauie a credit card to you upon your request, Any credit card issued in connection with the CreditAecountis NOT

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 13 of 33

a debit caret. The words "credit card" as used in this Agreement mean the VISA or MasterCard that may be
jesued fo you as an access device toyour Credlt Account. VISA Is a registared service mark of Visa, U.S.A, Ins.
MasterCard is a registered service murk of MasterCard Internutional incorporated.

32. FOREIGN TRANSACTIONS,
We will charge, and you wilt pay, In U.S. dollars for ail forelgn transactions at the exchange rate in effect at the
time the transactions are entered to your Credit Account, including any special currency exchange charges.

33, JOINT ACCOUNT. .

On a joint account each of yau may use the Credit Account, ‘but the tofal unpald balance may not exceed the
Credit Limit. Each of you |s individually responsible far payment of the entire balance regardless of who actually
requested the Advance, Each of you bas the rlght, Upon proper wiltten holite to us, to have the Credit Limit
reduced ar to suspend the privilege ef obtalning new Advances. We have five business days after recelpt of your
request to take action on It, A request to suspend the privileae of obtaining Advances, even if made only by one
-of you, will be effective against all of you who are eligible to ebtain Advances under this Agreement, In order to
restore the Credit Account, we may require financlal information from all Gf you and fay refuse to restore the
Credit Account ff you no longer quallfy under the criteria then In effect for now Credit Accounts, Any request for
reinstatement would have to be made by all of you, despite the fact that only one of you may have requested the
suspension of Advances, You agree to Indeimily us and hold us harmless, and will pay all costs and expenses
we incur (including reasonable attamey’s fees) as result of honoring the request made by any one of you under

this provision.

34. TAX GONSEQUENCES.

You acknowledge that we have given youl no assurance (that (he interest patel on your Credit Accaunt Is tax
deductible. You are urged tc consult your own tax adviser conceming the deaduatibility of interest and other coals
charged In connection with this Credit Account, The Intemal Revenue Service requires you to furnish to us, the
interest reciplent, your tax payer Identificatioh number ("TIN") in order to verify any deduction for mortyage
interest. Your failure to provkle us with your TIN may subject you to a $50 penalty Imposed by the Internal

Ravenue Service.

YOUR BILLING RIGHTS
Keep this Notice For Future Use

Thls notice contains Important information about your rights and our responsibllitles under the Fair Credit
Billing Act. .

Notify Us In Case of Errors_or. Questions About Your Bil. If you think your bill is wrong, of if you need
more Information about a transaction on your bill, write us on a separate sheet al lhe address listed on. your
stateinent. Write to us as scon as possible. We must hear fror you na later than 60 days after we sent you the
first blll on which the error or problem appeared. You can telephone us, but doing sa will not preserve your rights.

 

In your letter, give us the following information:

-Your name and account number,
-The dollar amount of the suspected error. i
-Degerlbe the error and explain, lf you can, why you believe there is an error,

if yau need more Information, describe the item you are not sure about.

Your Rights and Our Responsibilities After We Recelye Your Wellten Notice, Wo must acknawledge your
letter within 30 days, unless, we have corrected the error by then, Within 90 days, we must either correct the error
or exolaln why we believe the dill was correct. :

After we receive your letter, we cannot try to collect any atnount you question, or report you-as calinguent,
Wa car continue to bill you for the amount you question, inalucling finance charges, and we aan apply any unpaid
ammount against your Credit Liralt, You do not have to pay any questloned amnaunt while we are investigating, but
you are still obligated to pay the pas of your bill that are not in question,

If we find that we made a mistake on your bill, you wlll not have to pay any finance charges related to the
inistaken amount, IFwe didn't make a mistake, you may have to pay finance charges, and you will Have to nuke
up any missed payments on the questioned amount. In either case, we will send you a statement of fhe amount
you owe and the date thatit is due,

If you fall to pay the arnount that we think you owe, we may teport you 2¢ delinquent. However, if our
explanallon does nal sultisly you and you write fo us Within 10. days telling us that you still refuse fo pay, we must

tell anyone we report you to that you have 4 question on your bill, And, we rust tell you the hanve of anyone we
reported you to. We inusttell anyone we report you te that the Metter has been settled between us when it tinally

Is, ;

jt we don't follow these miles, we can't coliect the first $60 of the questioned amount, even if your bill was
correct.

FLOAVLS Pena dase & ff

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 14 of 33

Special Rule for Credit Card Purchases .

\f you have a problem with the quailty of the property or services that yau purchased with a credit card, and you
have tried In good faith to correct the problem with the merchant, you may have the right not to pay the remalning
amount due on the property or services. There ate twa [imitations on this right:

(a) You must have mado the purchase In your home state or, if not within in your home state within 100
miles of your current mailing address; and
(b) The purchase price must have been more than $50.00,

These Iimitatlons do not apply If we awn or operate the merchant, or lf we mailed you the advertisement of the
property or services.

You agree to the terms and conditions contained in this Agreement and you acknowledge receipt of a
completed copy of this Agreement and the informational and disclosure literature titled “Creditline

Disclosure” and “When Your Heme [son the Eine",

WITNESS: ACERT

Anica wr Ir ge

Borrower i

O SesiGa ones RUBEN TORRES

 

 

 

 

 

 

Borrower -
_ Pay to the Onder aft
ie yess . * Borrower -
an Ghase Bank, WA ; yy 0
Patricin MoClasiey Crutchfield/Assistant Vico President
Borrower ~ -

Dated: 3 JO _ O 7.

Ref. No.:

FLCAVLS Pages of

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 15 of 33

UVOAEYAEVGY HE APR AERO AE A LY

CEFN 2007RO1L17342
OR Bk 25332 Fss 3122 - 31307 (9pas)
RECORDED 02/02/2007 06247514
fiTG 0OC TAX 525.00
TNTANG TAX 300,00
“HARVEY RUVIN> CLERK OF COURT
MIAMI-DADE COUNTY» FLORIDA

Parcel #
30~+4924-001-2241

Prepared

BELINDA COOK
250 West Huron Road, Cleveland, OH 44113

Record and Return Address:
National Closing Solutions ACCOMOD ATION ONLY
3925 Atherton Rd. ae

Rocklin, CA 95765 a
Servicing

Attn: Recording Dept
Spoce above this Ine for recording data———-

FLORIDA :
HOME EQUITY LINE OF CREDIT MORTGAGE
(Securing Future Advances)

 

 

 

THIS MORTGAGE Is given January 20, 2007 . The mortgagor is
and LEO TORRES
UNMARRIED Tertes. f Prt
whose mailing address is
4920 SW 4122 AVENLIE , MIAMI, F) 35475

 

This Mortgage |s given to JPMorgan Chase Bank, NA.
a national banking association whose address |s

 

 

or its successors or Its assignees. Any communication to the Lender should be sant to
C/O Chase Home Finance LLC, 280 West Huron Road, P. O, Box 93784, Cleveland, OH 44113.
In this Mortgage, the terms “you,* “your” and “yours” refer to the mortgagor(s). The terms “we,” "us" and

"our" refer tO JPMorgan Chase Bark, NA __-

Pursuant to a Home Equity Line of Credit Agreement dated the same date as this Mortgage
("Agresment’), you may Incur maximum unpaid toan Indebtedness (exclusive of interast thereon) in
amounts fluctuating from time to time up to the maximum principal sum outstanding at any time of

_One Hundred Fifty Thousand and 90/400 _ Dollars

(U.S. $ 450,000.00 _). The Agreement provides for a final scheduled Installment due and payable not
later than on___Fabruary 8, 2037. You agree that this Mortgage shall continue to secure ai! sums

FLLCMT (Rey. 09/14/04) Page 1 of8
—_—,_
/ A By £7
7

Book25332/Page3122 CFN#20070117342 Page 1 of 9

 

 
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 16 of 33

now or hereafter advanced under the terms of the Agroement Including, without Imitation, such sums that
are advanced by us whether or not at the time the sums are advanced there Is any principal sum
outstanding under the Agreement. The parties hereto intend that this Mortgage shail secure unpald
balances, and al) other amourite due to us hereunder and under the Agreement.

This Mortgage sacures to us: (a) the repayment of the debt evidenced by the Agreement, with
interaat, and all refinancings, renewals, extensions and modifications of the Agraement; (b) the payment
of all other sums, with interest, advanced under this Mortgage to protect the security of this Mortgage; and
(c) the performance of your covenants and agreements under this Mortgage and the Agreement. Far this
purpose and in conalderation of the debt, you do hereby mortgage, grant and convey to us and our
successors and assigns the property located |n DADE
County, Florida, and mare fully described in EXHIBIT A, which is attached hereto and made a part hereof,
which property Is more commonly known as

4920 SW 122 AVENUE, MIAMI, FL 33175-5502
("Property Address");

 

TOGETHER WITH all the improvements now or hereafter erected on the property, and ail
easements, rights, appurtenances, and fixtures now or hereafter a part of the property. All replacements
and additions shall alse be covered by thls Mortgage. All of the foregoing {s referred to ijn this Mortgage as
the "Property."

YOU COVENANT that you are {awfully seized of the estate hereby conveyed and have the right
ta mortgage, grant and convey the Property and that the Property is unencumbered, except for
encumbrances of record. You warrant and will defand generally the title to the Property against all cisims
and demands, subject to any encumbrances of racard.

YOU AND WE covenant and agree as follows:

1, Payment of Principal, Interest and Other Charges, You shall pay when due the principal
of and intefest owing under the Agreement and all other charges due hereunder and dué under the

Agreement.

2. Application of Payments. Unless applicable law provides otherwise, all payments
received by us under the Agreement and Section 1 shall be applied by us as provided in the Agreement.

3. Prior Mortgages; Charges: Liens. You shall parform all of your obligations under any
mortgage, deed of trust or other security instruments with a lien which has priority over this Mortgage,
Including your covenants to make payments when due. You shall pay alt taxes, assessments, charges,
fines and Impositlons attributable to the Property which may attain priority over this Mortgage, and
leasehold payments or ground rents, if any, Upon our request, you shail promptly furnish to us all notices
of arnounts to be paid under this paragraph and receipts evidencing any such payments you make
directly. You shall promptly discharge any lien (other than a lien disclosed to us In your application or in
any tlle report we obtained) which has priority over this Mortgage.

LT My L7

Book25332/Page3123 CFN#20070117342 Page 2 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 17 of 33

We specifically raserve to ourself and our successors and assigns the unilateral right to require, upon
notice, that you pay to us on the day monthly payments are due an amount equai to one-twoltfth (1/12) af
the yearly taxes, and assessments (including condominium and planned unit development assessments,
if any) which may attain priorlty aver this Mortgage and ground rents on the Property, if any, plus
one-twelfth (1/12) of yearly premium installments for hazatd and mortgage insurance, all as we
reasonably estimate initially and from time fo time, as allowed by and in accordance with applicable law,

A, Hazard Ineurance. You shall keep the Property insured against lose by fire, hazards
included within the tearm “extended coverage" and any other hazards, including floods or flooding, for
which we require insurance. This insurance shall be maintained in the amounts and for the periods that
we require. You may choose any Insurer reasonably acceptable to us. Insurance policies and renewals
shail be acceptable to us and shall Include a standard mortgagee clause. !f we require, you shall promptly
give us all receipts of paid premiums and renewal notices. If you fal) to maintain coverage as required In
thls section, you authorize us fo abtaln such coverage as we in our sole discretion datermins appropriate
to protect our interest in the Property In accordance with the provisions in Section 6. You understand and
agree that any coverage we purchase may cover only our interest in the Property and may not cover your
interest In the Property or any personal property therein. You also understand and agree that the premium
for any such insurance may be higher than the premlum you would pay for such Insurance, You shall
promptly notify the insurer and us of any loss. We may make proof of loss if you do nt promptly do so.

Insurance proceeds shall be applied to restore or repair the Property damaged, If restoration or repair is
pconomically feasible and our securty would not be lessened. Otherwise, Insurance proceeds shall be
applied to sums secured by this Mortgage, whether or not than dus, with any excess paid to you. If you
abandon the Property, or do not answer within 30 days our notice to you that the insurer has offered to
settie a claim, then we may collect and use the proceeds to repair or restore the Property or to pay sums
secured by this Mortgage, whether or not then due. The 30-day period will bagin when notice is given.
Any application of proceeds to principal shall not require us to extend or postpone the due date of monthly
payments or change the amount of monthly payments. If we acquire the Property at a forced sale
following your default, your right to any insurance proceeds resulting from damage to tha Property prior to
the acquisitton shall pass to us to the extent of the sums secured by this Mortgage Immediately prior to
the acaulsition.

You shalt not permit any condition to exist on the Property which would, ln any way, invalidate the
insurance coveraga on lhe Property.

5, Preservation, Malntenance and Protectlon of the Property; Borrower's Loan
Application; Leas@holds, You shall not destroy, damage or substantially changes the Proparty, allow the
Property to daterorate, or commit waste. You shall be In default If any forfeiture actlon or proceeding,
whether civil or criminal, Is bagun that in our good faith Judgment could result in forfaiture of the Property
or otherwise materally Impair the lien created by this Mortgage or our security Interest. You may cure
such a default, as provided in Section 17, by causing the action or proceeding to be dismissed with a
ruling that, in our good faith determination, precludes forfelture of your interest'in the Property or other.
material Imoairment of the lian created by this Mortgage or our security interest. You shall siso be in
default if you, during the loan application process, gave materially false or inaccurate information or
statements to us (or falled to provide us with any material information) in connection with the

FLLCMT Page 3018 —_—
™

14 a AT

Book25332/Page3124 CFN#20070117342 Page 3 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 18 of 33

loan evidenced by the Agreement, Including, but not limited to, representations concerning your
occupancy of the Property as a principal residence. if this Mortgage Is on a leasehold, you shall comply
with the lease. If you acquire fee title to the Property, the leasehold and fee title shall not merge unless we
agree to the merger in writing. :

6, Protection of Our Righte In the Property; Mortgage Insurance. If you fall to perform the
covenants and agreements contained In this Mortgage, or there is 4 Jegal proceeding that may
significantly affect our rights (n the Property (such as a proceeding in bankruptcy, probate, for
condemnation or forfelture or to enforce laws or regulations), then we may do, and pay for, anything
necessary to protect the Property's value and our rights in the Property. Our actlons may Include paying
any aums secured by a llen which has priority over this Mortgage or any advance under the Agreement or
this Mortgage, appearing In court, paying reasonable attorney's fees, paying any sums which you are
required to pay under this Mortgage and entering on the Property to make repairs. We do not have to take
any action we are permitted to take under this paragraph. Any amounts we pay under this paragraph
shall become additlonal debts you owe us and shail be secured by this Mortgage. These amounts shall
bear interest from the disbursement date at the rate established under the Agreement and shall be
payable, with Interest, upon our request. If we required mortgage insurance as a condition of making the
loan secured by thls Mortgage, you shall pay the premiums for such insurance until such time as the
requirement for the insurance terminates.

7. Inspection. We may enter and inspect the Property at any reasonable time and upon
seasonable notice.

8. Condemnation. The proceeds of any award for damages, direct or consequential, In
connection with any condemnation or other taking of any part of the Property, or fer conveyance In lieu of
condamnation, ara hereby assigned and shall be paid to us, if the Property Is abandoned, or if, after
notice by us to you that the condemnor offers to make an award or sattie a claim for damages, you fail to
raspond to us within 30 days after the date the notice is given, we are authorized to collect and apply the
proceeds, at our option, elther to restoration or repair of the Property or to the sums secured by this
Mortgage, whether or not then due. Unless we and you otherwise agree In writing, any application of
proceeds to principal shall not extend or postpone the due date of tha monthly payments payable under
the Agraament and Sectlon 1 or change the amount of such payments,

8. You Are Not Released; Forbearance by Us Not a Walver. Extension of time for payment
or modification of amortization of the sums secured by this Mortgage granted by us to any of your
successors in Interest shell not operate to release your Ifability or the llabillty of your successors In
interest. We shail not be required to coramance proceedings against any successor Jn interest, refuse to
extend tima for payment or otherwise modify amortization of the sums secured by this Mortgage by
reason of any demand made by you or your successors in Interest. Our forbearance in exercising any
right or remecy shall not walve or preclude the exercise of any right or remedy.

40, Successors and Assigns Bound; Joint and Several Liability; Co-signers. The
covenants and agreements of this Mortgage shell bind and benefit your successors and permitted
assigns. Your covenants and agreaments shall be joint and several. Anyone who co-signs this Mortgage
put does not execute the Agreement: (a) is co-signing this Mortgage only to mortgage, grant and convey
such person's Interest in the Property; (b) is not personally obligated to pay the Agreement, but is

—__

KL me b7

Book25332/Page3125 CFN#20070117342 Page 4 of 9

FLLCMT Page 40°8
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 19 of 33

obligated to pay all athar sums secured by this Mortgage; and (c) agrees that we and anyone else who
signs this Mortgage may agree to extend, modify, forbear or make any accommodations regarding the
terms of this Martgage or the Agreement without such person's consant.

41. Loan Charges. If the loan secured by this Mortgages is subject to a iaw which sets
maximum loan charges, and that law Is finally interpreted so that tha Interest or other loan charges
collected or to ba collected In connection with the loan exceed the permitted limits, then: (a) any such loan
charge shall be reduced by the amount necessary to reduce the charge to the permitted limit; and (6) any
sums already collected from you which exceed permitted limits will ba refunded to you. We may choose to
make this rafund by reducing the principal owed under tha Agreement or by making a direct payment to
you, If a refund reduces principal, the reduction will be treated as a partlal prepayment without any
prepayment charge under the Agreament.

12, Notices, Unless othenvise required by law, any notice to you provided for In this Mortgage
shall be delivered or mallad by first class mail to the Property Address or any other address you designate
by notice to us, Unless otherwise required by law, any notice to us shall be given by first class mall to our
siddress stated above or any other addrass we designate by notice to you. Any notles provided for In this
Mortgage shali be deemed to have been given to you or us when given as provided in this paragraph.

13. Governing Law: Severability, The extension of credit secured by thls Mortgage Is governed by
federal law, which for the purposes cf 12 USC ° B5 Incorporates Ohlo Jaw. However, the interpretation
and enforcement of thls Mortgage shall be governed by the law of the Jurisdiction in which the Property is
located, except as preempted by federal iaw. In the event that any provision or clause of this Mortgage
or the Agreement conflicts with applicable law, such conflict shall not affect other provisions of this
Mortgage or the Agreement which can be given effect without the conflicting provision. To this end the
provisions of thls Mortgage and the Agreement are declarad to be severable.

14. Transfer of the Property. If all or any part of tha Property or any interest in It Is sold or
transferred without our prior written cansent, we may, at our option, require immediate payrnant In full of
all sums secured by this Mortgage. However, this option shall not be exercised by us if exercise is

prohibited by federal law as of the date of this Mortgage.

45. Sale of Agreement; Change of Loan Servicer. The Agrasmant or 4 partial interest in the
Agreement (together with this Mortgage) may be sold one or more times without prior notice to you. A sale
may result in a change In the entity (known as the “Loan Servicer") that collects monthly payments due
under the Agreement and this Mortgage. There also may be one or more changes of the Loan Servicer
unrelated to the sale of the Agreement. If there is a change of the Loan Servicer, you will ba glvan written
notice of the change as required by applicable law. The notice will state [he name and address of the new
Loan Servicer and the address to which payments should be made. The notice will also contain any
information required by applicable jaw.

46. Hazardous Substances. You shall not cause or permit the presence, use, disposal,
storage, or release of any Hazardous Substances on or in the Property. You shall not do, nor allow
anyone alse to do, anything affecting the Property that Is In violation of any Environmental Law. The
preceding two sentences shall not apply toe the presence, use, or storage on the Property of Hazardous

IT ld

Book25332/Page3126 CFN#2007011/7342 Page 5 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 20 of 33

Substances in quantities that ara generally recognized to be appropriate to normal residential uses and to
maintenance of the Property. You shall promptly give us written notice of any investigation, claim,
demand, lawsuit of other action by any governmental or regulatory agency or private party invalving the
Property and any Hazardous Substance or Environmental Law of which you have actual knowledge. If
you jearn or are notified by any government or regulatory authority, that any removal or other remediation

17. Acceleration; Remedies, You will be In default if (1) any payment required by the
Agreement or this Mortgage ia not made when It ls due; (2) we discover that you have committed
traud or made a material misrepresentation In connactlon with the Agreement; or (3) you take any
actlon or fall to take any actlon that advarvely affects our security for the Agreement or any right
we have in the Property. If a default occurs (other than under paragraph 14 hereof, unless
applicable law provides otherwies), we will give you notice specifying: {a) the default; (b) the
action required to cure the default; {c) a date, not leas than 30 days from the date the notice Is
given to you, by which the default must be cured; and (d) that fallure to cure the detault on or
before the date specified In the notice may result In acceleration of the sums secured by this
Mortgage, foreclosure by judicial proceeding and sale of the Property. The notice shall further
inform you of the right to reinstate after acceleration and the right to assert In the foreclosure
procesding the nonexistence of a default or any other defense you may have to acceleration and
foreclosure. If the default is not cured on or before the date spectfied In the notice, we, at our
option, may declare all of the sums secured by this Mortgage to be Immediately due and payable
without further demand and may foreclose this Mortgage by judicial proceeding. We shall be
entitled to collect In such proceeding all expenses of foreclosure, Including, but not Imited to,
reasonable attorneys’ feos as permitted by applicable law, but nat to exceed 20% of the amount
decreed for princlpat and Interest (which fees shall be allowed and pald as part of the decree of
Judgment) and costa of documentary evidence, abstracts and titla reports.

4B. Discontinuance of Enforcement. Notwithstanding our accaleration of the sums secured
by this Mortgage under the provisions of Section 17, we may, in our sole discretion and upon such
conditions as we In our sole discretion determing, discontinue any proceedings bagun to enforce the
terms of this Morigage.

419. Release. Upon your request and payment of all sums secured by thle Mortgage, we shall
release this Mortgage. You will be rasponsible for all costs of recording auch release.

20. Additional Charges, You agree to pay reasonable charges as allowed by law in
connection with the servicing of this loan including, without limitation, the costs of obtaining tax searches
and subordinations. Provided, however, that nothing contained in this section !s intended to create and
shall not ba construed to craate any duty or obligation by us to perform any such act, or to execute or
consent to any such transaction or matter, except a release of the Mortgage upon full repayment of all

sums secured thereby.

24. Documentary Stamp Taxes and Intang!ble Taxes. You agree to pay any and all present
and future documentary stamp taxes and norrrecurring intangible taxes with respect (o thls Mortgage and
the Agreement. You shalt indemnify and hold us harmless fram and against any and all loss, lability,

FLLOMT Papa dd

IA par

Book25332/Page3127 CFN#20070117342 Page 6 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 21 of 33

ctaim, deficiency or expense, including, without Iimitation, Interest, penalties and fegal fees, which we may
have heretofore or hereafter Incurred In connection with any and all present and future documentary
stamp taxes and non-recurring Intanglhle taxes with respect to this Mortgage and the Agreement.

22. Waiver. No waiver by us at any time of any term, provision or covenant contained in this
Mortgage or In the Agreement secured hereby shall be deamed to be or construed as a walver of any
other term, provision or cavenant or of the same term, provision or covenant at any other time.

23. Riders to thle Mortgage. If one or more riders are executed by you and recarded together
with this Mortgage, the covenants and agreements of each such rider shall be Incorporated Into and shall
amend and supplement the covenants and agraementa of this Mortgage as If the rider{s) were part of this

Mortgage.

 

CO Condominium Rider J 41-4 Family Rider
[-] Planned Unit Development Cc Other(s)}
Rider

IN WITNESS WHEREOF, you have hereunto set your hand and seat the day and year fitst

above written
Witnesses: CL

CP iaay A. Fates / __ (Seal)
Ke edrievez.

Cetavio A D

RUBEN RAFAEL rohnes”

ha W.. i vy

Print
ANA MARGARITA FORES, HIS WIFE
ores | At

Os 22 Gp ® * (seal

 

 

~~ Print f
LEO TORRES
_ (Seal)
Print
FLLCMT Page 7 of 8

Book25332/Page3128 CFN#2007011/342 Page 7 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 22 of 33

ACKNOWLEDGMENTS
STATE OF FLORIDA, Mrami-Déde County, ss:

The olng instrument was acknowledged bafore me, on this oats. day of Jaton Ry ,
oee7 by a ‘ben Ragas | Tenees lao JorRes — , who's personally known to me (fes/no) or

who provided i ver’ CN £eS as identification.

ROURY PERL HTATE OF FLORIDA ste aaa aia —
ctavio A, Rodriguez pani Namie:
i) conti #DD379731 Notary Puble Le Hawes M Podarever

Expires: DEC, 15, 2008
Bonded Thru Atlantic Bonding Co., Inc.

 

 

My Commission expires: 42°75 2009”

STATE OF FLORIDA, Miami-Dade County, ss:
The foregoing Instrument was ee before ma, on this wot day of Jan vARYy '

 

 

 
 
 

Bee7 by , who ls parsonally known to ma (yes/no) or
who provided aid iver! as identification.
NOTARY PUBLIC-STATE OF FLORIDA
Octavio A, Rodriguez —
Commission #DD379791 Print Name: .
Explres: DEC. 15, 2008 Notary Public £2 evra A- mover

Bonded Thru Adanide Bonding Co., Ine.

My Commission expires: /2-)S-Ze ok

This instrument has been prepared by: , whose post office
address is

 

FLULCMT Page 8 of 8

Book25332/Page3129 CFN#20070117342 Page 8 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 23 of 33

OR_ BK neo PG
CAST PAG aiatabed

Order No. [i
EXHIBIT "A"
LEGAL DESCRIPTION

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF FLORIDA, COUNTY OF
MIAMI-DADE, CITY OF MIAMI, AND 1S DESCRIBED AS FOLLOWS:

NORTH 165 FEET OF LOT 218, BIRD ROAD FARMSITES, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 46, PAGE 3, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA.

PARCEL NUMBER(S): Dias

WH LAQAL. ERP

Book25332/Page3130 CFN#20070117342 Page 9 of 9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 24 of 33

EXHIBIT BC

AFFIDAVIT IN SUPPORT OF MFR
(TO BE PREPARED BY CHASE AFFIANT)
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 25 of 33

IN THE UNITED STATES BANKRUPTCY COURT

 

 

FOR THE Southern DISTRICT OF Florida
Miami DIVISION
IN RE:
Ruben R Torres

CASE NO. 19-16899-RAM

CHAPTER _07

 

Debtor(s).

 

AFFIDAVIT OF JOHANNA OVERMOYER
IN SUPPORT OF MOTION BY

JPMORGAN CHASE BANK, N.A.

 

FOR RELIEF FROM THE AUTOMATIC STAY

STATE OF Ohio )
) ss
COUNTY OF Franklin )

JOHANNA OVERMOYER , being first duly sworn on oath, deposes and states as
follows:

L. Iam over the age of eighteen and am authorized to make this affidavit on behalf
of JPMorgan Chase Bank National Association (“Chase”).

2. I am presently a Vice President for Chase. In this position, I have access to the
business records of Chase and my responsibilities include ascertaining and verifying amounts
due and payable as to delinquent bankruptcy accounts.

 

AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
19-16899-RAM Reviewer ID: Johanna_Overmoyer 2019-06-26 07:51:33
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 26 of 33

3. The facts stated in this affidavit are based upon information that I obtained by
reviewing records maintained in the ordinary course of Chase’s business, as part of regularly
conducted business activity, by or from information transmitted by person(s) with knowledge of
the events described therein, at or near the time of the event described.

4. Ruben Torres
executed a note dated January 20,2007 _in favor of
JPMorgan Chase Bank, N.A.
in the original principal sum of $ 150,000.00 (the “Note”).

5 Movant is in possession of the original promissory note.

6. The Note is secured by a Florida Home Equity Line of Credit Mortgage
encuimbering certain real property commonly known as 4920 SW 122 Avenue

Miami, FL 33175-5502

7. The Note, Security Instrument, and Supplemental Riders, Amendments, Modifications,

and Assignments, if any, are attached hereto as Exhibit "A" and are true and correct copies
of the originals, with certain sensitive personal identifiable information redacted from the document.

 

8. The unpaid principal balance of this loan as of 06/13/19 _is $ 133,587.11
together with accrued interest in the amount of $ 3,532.77 , in addition to other fees, charges
and/or costs in the amount of $ 1,603.00 , for a combined total of $ 138,722.88 .

9. Interest continues to accrue at the rate of 6.250 % per year.

10. The Debtor failed to make payments with respect to this loan for the months of
03/06/19 through 06/06/19 . The total arrearage due as of
06/13/19 is: $5,228.12 . Please note that additional payments will come due

after 06/13/19

 

AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
19-16899-RAM Reviewer ID: Johanna_Overmoyer 2019-06-26 07:51:33
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 27 of 33

11. The sums set forth in this affidavit do not include any late charges, escrow

advances, attorneys’ fees, costs, or other fees and charges that might otherwise be included in the
event that a payoff is requested or provided.

I declare that, to the best of my knowledge, and after reasonable inquiry, the foregoing is
true and correct.

Further Affiant Sayeth Not.

BY: Zacher. O ie rece?

AFFIANT

Name: JOHANNA OVERMOYER
Title: Vice President

Company: JPMorgan Chase Bank, N.A.
Date: 6/2.6/Dol4

Subscribed and sworn to before me this

2b day of ¢ hase ;

20 hh by; JOHANNA OVERMOYER

a Gacy Public
onic

  

Tiffany L. Thompson

Hay,
#4
Su

County of Franklin we
My Commission expires: Oct 25, OH OF

ss

Se TIFFANY L. THOMPSON

: NOTARY PUBLIC

Personally Known XK OR FOR THE
STATE OF OHIO

3 My Commission Expires

October 25, 2021

sid
a“
treat

  
  

Produced Identification —

ah

Type of Identification Produced:
ea

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR RELIEF FROM AUTOMATIC STAY
19-16899-RAM

Reviewer ID: Johanna_Overmoyer_ 2019-06-26 07:51:33
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 28 of 33

Case No, 19-16899-RAM
INDEBTEDNESS WORKSHEET
DEBT AS OF THE PETITION DATE
A. Total pre-petition indebtedness of debtor(s) to movant (if movant is not the lender, this refers
to the indebtedness owed to the lender) as of pctition filing date: $138,722.88.
1. Amount of principal: $133,587.11
2. Amount of interest: $3,532.77
3. Amount of escrow (taxcs and insurance): $1,603.00
4, Amount of forced place insurance expended by movant: $0.00
5. Amount of attorneys’ fees billed to debtor(s) pre-petition: $0.00
6. Amount of pre-petition late fees, if any, billed to debtor(s): $0.00
7. Any additional pre-petition fees, charges or amounts charged to debtors/debtors account and not

listed above:
Pre-Petition Attorneys’ Costs $0.00

B. Contractual interest rate: 6.25%

19-01093 JPC
¥6.20 190409
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 29 of 33

Case No, 19-16899-RAM

AMOUNT OF ALLEGED POST-PETITION DEFAULT
(as of June 13, 2019)

C. Date last received payment was applied: February 6, 2019

D. Alleged total number of payments due post petition from filing of petition through payment due

on June 13, 2019:0

E. All post-petition payments alleged to be in default:

 

 

 

 

 

Alleged l Alleged | Amount Amount Amount Amount Late Fee
Amount Amount | Received Applied to Applied to Applied to Charged
Due Date | Due | | Principal | Interest Escrow | (ifany)
6/6/2019 | $1,304.69 $0.00 $0.00 $0.00 $0.00 $0.00
Totals: $ | $1,304.69 | $0.00 $0.00 | $0.00 ~=——|, $0.00 $0.00

 

 

 

 

 

F, Amount of movant’s attorneys fees billed to debtor for the preparation, and filing and
prosecution of this motion: $0.00

G. Amount of movant’s filing fee for this motion: $0.00

H. Other atterney’s fees billed to debtor post-petition: $0.00

I. Amount of movant's post-petition inspection fees: $0.00

J. Amount of movant’s post-petition appraisal broker’s price opinion: $0,00

K. Amount of forced placed insurance or insurance provided by the movant post-petition: $0.00
L. Sum held in suspense by movant in connection with this contract, if applicable: $0.00

M. Amount of other post-petition advances or charges, for example taxes, insurance incurred by
debtor ete (itemize each charge): $0.00

1Y-OLONs IPC
V6.20190409
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 30 of 33

Property Search Application - Miami-Dade County Paze Loft

Summary Report

Generated On 7 6/17/2015

    

 

0 oe =

or

Property Information
Folio: 39-4924-601-2241

 

     

a"
es ree
ae

 

4920 SW 122 AVE

— ara
cna

 

 

  
    

P : ne
MRS ENORIESS Miami, FL 33175-8502 oe
alii ‘ Bee
LEO TORRES & as i
ea,
Owner RUBEN RAFAEL TORRES &W

MARGARITA

4920 SVWI122 AVE
MIAME FL 33175-5502

PA Primary Zone 9000 AGRICULTURE

0101 RESIDENTIAL - SINGLE
FAMILY : 4 UNIT

 

Mailing Address

 

 

Primary Land Use

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beds / Baths / Half 2/240
Floors 1 ee
i _ Bs .
Living Units 1 arena ography as
- a hon i ig Bing
Actual Area 3,780 Sq.Ft
Living Area 2,928 Sq.Ft Taxable Value information
Adjusted Area 3,334 Sq.Ft | 2018] 2017] 2016
Lot Size 53,143.2 Sq.Ft County ~ |
Year Built Multiple (See Building Info.) Exemption Value $0 $0| $0
| Faxabie Value $530, oad $482,677 $438 98
Assessment Information School Board ~
Year — 2018] 2017 2018) | Examption Value $0 $0 $0
Land Value $00,200) $427,000) $306,000) raxahte Value $630,223| $558,108 $498,193
Building Value $408,740 $109,418 $110,4821 [cy SStS~=~S~S ~ =
XF Value $21,283 $21,492) $27,709) Te xemption Value $0 $0 $0
Market Value $630,223 $558,108 $498,193] [Taxable Value $0 $0 $0
Assessed Value $530,944 $482,677 $438,798] |Regional : - ,
Exemption Value $0 - $0 - $6
Benefits Information -
Taxable Value $530,944 $482,677 $438,798
Benefit Type 2018] 2017] 2046
a, womesiea oe $99,279} $75.431| $59,395 Sales Information
ap = PP ERMEAT __ ah Previaus Sele _ Price], OR Book-Paga Qualification Description
e! rez a t axe es (Le, C P ae ;
Note: Not all benefits are applicable to all Taxable Values (i.e, County, 04/01/2003  $500.000 21208-4458 | Sales which are qualified

 

 

 

 

 

 

School Board, City, Regional).

 

 

Short Legal Description

 

24 34 39 1.22 AC

BIRD ROAG FARMSITES PB 48-3
N165FT OF TRACT 218
ie ADD 4928 SW 122 AVE.
LOT SIZE IRREGULAR

 

 

 

 

 

 

 

  
 

    
   

syauser is Continually editiag and updating ting tex reli ration on secant. The Property Appraiser

 

and & Jade County assuines no liabiity, see ¢ selaimer and User 4,

Version

https://wwwS miamidade. gov/Apps/PA/propertyscarchy 6/17/2019
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 31 of 33

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA — MIAMI DIVISION

CASE NO. 19-16899-RAM
CHAPTER 7
IN RE:

RUBEN R TORRES,
Debtor(s)

PROPOSED ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC
STAY IN FAVOR OF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

THIS CASE came before the Court upon the Motion for Relief from the Automatic Stay
(Docket No. ) filed by JPMorgan Chase Bank, National Association, its Suecessors and/or
Assigns (‘Secured Creditor’) on negative notice, pursuant to Local Rule 4001-1(C). Based on
the record, there being no objection to the entry of this Order and the Secured Creditor by
submitting this form of order having represented that the motion was served on all parties
required by Local Rule 4001-1, that the 14 day response time provided by that rule has expired,
that no one has filed, or served on the Secured Creditor, a response to the motion. and that the
form of the order was attached as an exhibit io the motion and the Court being otherwise fully

advised on the matter, it is,

JOB TD [A TMK
¥o. 26) Gheta9
Case 19-16899-RAM Doc 20 Filed 06/27/19 Page 32 of 33

ORDERED:
1. Secured Creditor’s Motion for Relief from the Automatic Stay is GRANTED.
2. The automatic stay imposed by 11 U.S.C. § 362 is lifted with respect to real property

located at 4920 SW 122 Ave, Miami, Florida 33175, and legally described as:

THE LAND DESCRIBED HEREIN IS SITUATED IN THE STATE OF FLORIDA, COUNTY OF
MIAMI-DADE, CITY OF MIAMI, AND IS DESCRIBED AS FOLLOWS:

NORTH 165 FEET OF LOT 218, BIRD ROAD FARMSITES, ACCORDING TO THE PLAT THEREOF
AS RECORDED IN PLAT BOOK 46, PAGE 3, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, PLORIDA.

3. This Order lifting the automatic stay is entered for the sole purpose of allowing
Secured Creditor to pursue its lawful in rem remedies as to the property described above and said
Secured Creditor shall neither seek nor obtain an in personam judgment against the Debtor,

4. The Court waives the fourteen (14) day stay of the Order Granting Relief pursuant
to Bankruptcy Rule 4001 (a)(3) so that Secured Creditor may pursue its in rem remedies without
further delay.

5. The automatic stay is terminated to allow Secured Creditor to send to any party or
parties protected by the automatic stay any and all notices required by applicable state and/or
federal law or regulation; and to allow Secured Creditor to take such actions with respect to the
Property as are provided for under applicable nonbankruptcy law, including but not limited to,

informing Debtor(s) of any loan modification, short sale, or other loss mitigation options.

HHH
Submitted by:

Taji Foreman, Esquire
Attorney for Secured Creditor
$201 Peters Road, Suite 3000
Plantation, Florida 33324
Telephone: (954) 356-1672
Telefacsimile: (954) 382-5380

Taji Foreman, Esquire is directed to serve copies of this order on the parties listed below and
to file the certificate of service of order.

19-GLOLG IPC
V6 20190409
Case 19-16899-RAM Doc 20

Copies furnished to:

Ruben R Torres
12040 SW 51 St
Miami, Florida 33175

Michael A. Frank, Esq.
Attorney for Debtor(s)
10 NW LeJeune Rd #620
Miami, FL 33126

Joel Tabas, Trustee
25 SE 2nd Avenue
Suite 248

Miami, FL 33131

U.S. Trustee

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130

1-101 IPC
Vai 20190409

Filed 06/27/19 Page 33 of 33
